DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
Species A:
A multilayer electronic component wherein a second plating layer on a conductive resin layer is the outermost surface of an external electrode (see, e.g., paragraph 93-94, claim 8).
Species B:
A multilayer electronic component wherein a conductive resin layer is the outermost surface of an external electrode (see, e.g., claim 23).
The species are independent or distinct because the two species are mutually exclusive and do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record. Currently, claims 1-3, 5-7, 10-13, and 15-22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
claims 23-30 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
It is additionally noted that newly presented dependent claims 28-29 appear to contradict Applicant’s arguments (Remarks 10) and independent claim 23, in that they require a second plating layer disposed on the conductive resin layer when the conductive resin layer is the outermost surface of the electrode. 
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive.
Applicant argues US Publication 2007/0242416 to Saito et al. (hereinafter Saito) in view of US Publication 2017/0032896 to Otani; Saito in view of WIPO Publication 2019/244541 to Hosokawa; and Saito in view of US Publication 2014/0182907 to Lee et al. (hereinafter Lee) fails to teach or suggest, “an affirmative roughness on two sides of a plating layer which are roughened differently with respect to each other” (Remarks 8).
It is noted that the features upon which applicant relies (i.e., “roughened differently with respect to each other”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim requires, “the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer”, not that both sides of the first plating layer be subjected to different roughening processes, as argued by Applicant.

Hosokawa (paragraph 10, 13) teaches wherein a first layer (copper) has surface roughness higher at an interface with a resin layer than at an interface with a lower layer (roughened on one side).
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than at an interface with an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 120-121).
Accordingly, the combinations of Saito with Otani, Hosokawa, or Lee teach or suggest the limitation of the claim. See also Remarks 8: “the resulting combination of Saito in view of Otani would at best suggest a roughened interface of the plating layer”; see also Remarks 9, “Hosokawa suggests the roughened wiring pattern… it follows the opposing side would be left unroughned.” 
Applicant next argues the combinations of Saito with Otani, Hosokawa, or Lee fail to teach or suggest, “wherein the first plating layer comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof” as recited in amended claims 1 and 12 (Remarks 8-9).
Applicant argues the combination of Saito with Otani necessarily comprises, “a hybrid combination of metals and an alloy based on the teachings of Otani, rather than comprising one metal or alloy” (Remarks 8).
The claims recite, “wherein the first plating layer comprises”. The transitional phrase “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03).
As previously set forth, Saito with Otani, Hosokawa, or Lee teaches wherein the first plating layer (Saito 5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (Saito 3Sn (in addition to unreacted Cu and/or Sn)”.
That Otani teaches an interlayer rather than “a pure plating layer” as argued (Remarks 8) is not determinative; the features upon which applicant relies (i.e., “a pure plating layer”, only “one metal or alloy”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, there is no showing by Applicant that Hosokawa or Lee does not teach or suggest the argued limitation (see, e.g., Lee paragraph 74).
 Accordingly, as the claims require the presence of “one selected from a group consisting of Cu, Sn, Ni, and alloys thereof” but are not limited thereto and may include additional elements including intermetallics, the combinations of Saito with Otani, Hosokawa, or Lee teach or suggest the limitation of the claims.
It is also noted dependent claims 5-6 require the presence of Cu2O or CuO, and claims 7 and 15 requires an intermetallic compound layer, in contrast to “a pure plating layer” argued by Applicant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Accordingly, Applicant’s arguments have been fully considered but are not persuasive.
Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0242416 to Saito et al. (hereinafter Saito) in view of US Publication 2017/0032896 to Otani.
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:

an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), and
wherein the first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 1.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer, as recited in claim 1.
Otani (FIG. 1-3) teaches wherein a first layer (144) has surface roughness higher at an interface with a conductive resin layer (146) than at an interface with the electrode layer (142, paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Saito to incorporate a surface roughened first layer as taught by Otani and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interfacial peeling (Otani paragraph 42).
Claim 2

Claim 3
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05; see also Otani paragraph 44).
Claim 7
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has an intermetallic compound layer including Sn at the interface with the conductive resin layer (Otani paragraph 43).
Claim 8
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9
Saito with Otani teaches the multilayer electronic component of claim 8, wherein the second plating layer (Saito 5d-5e) comprises a Ni plating layer (5d) disposed on the conductive resin layer (5c) and a Sn plating layer (5e) disposed on the Ni plating layer (5d; paragraph 26).
Claim 10
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 11

Claim 12
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including alternately stacked first internal electrodes and second internal electrodes (3) with dielectric layers (4) therebetween; and 
first and second external electrodes (5) respectively connected to the first and second internal electrodes (3) and each including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the respective first or second internal electrodes (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), and
wherein each first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 12.
Saito does not expressly disclose wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer, as recited in claim 12.
Otani (FIG. 1-3) teaches wherein a first layer (144) has center line average roughness of 150 to 500 nm at an interface with a conductive resin layer (146, paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Saito to incorporate a surface roughened first layer as taught by Otani and thereby have wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable 
Claim 13
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05; see also Otani paragraph 44).
Claim 15
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has an intermetallic compound layer including Sn at the interface with the conductive resin layer (Otani paragraph 43).
Claim 16
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 17
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5a) has surface roughness higher at the interface with the conductive resin layer than at an interface with the electrode layer (Otani paragraph 42).

Claims 1, 3, 5-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of WIPO Publication 2019/244541 to Hosokawa (see also provided machine translation).
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 

wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), and
wherein the first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 1.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer, as recited in claim 1.
Hosokawa (paragraph 10, 13) teaches wherein a first layer (copper) has surface roughness higher at an interface with a resin layer than at an interface with a lower layer (roughened on one side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hosokawa with Saito to incorporate a surface roughened first layer as taught by Hosokawa and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a high peel strength from the bond between the copper and the resin even under high temperature (Hosokawa paragraph 7-9).
Claim 3
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 5
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises Cu2O in a region having the surface roughness at the interface with the conductive resin layer (as above in view of Hosokawa paragraph 13).
Claim 6
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises CuO in a region having the surface roughness at the interface with the conductive resin layer (as above in view of Hosokawa paragraph 13).
Claim 8
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9
Saito with Hosokawa teaches the multilayer electronic component of claim 8, wherein the second plating layer (Saito 5d-5e) comprises a Ni plating layer (5d) disposed on the conductive resin layer (5c) and a Sn plating layer (5e) disposed on the Ni plating layer (5d; paragraph 26).
Claim 10
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 11
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises Cu and glass (paragraph 24), and the first plating layer (5b) is a Cu plating layer (paragraph 25).

Claims 1-3, 8-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of US Publication 2014/0182907 to Lee et al. (hereinafter Lee).
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), and
wherein the first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 1.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer, as recited in claim 1.
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than at an interface with an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 120-121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughened first plating layer as taught by Lee and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this 
Claim 2
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer (5c; as above regarding Lee paragraph 83-84).
Claim 3
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 8
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9
Saito with Lee teaches the multilayer electronic component of claim 8, wherein the second plating layer (Saito 5d-5e) comprises a Ni plating layer (5d) disposed on the conductive resin layer (5c) and a Sn plating layer (5e) disposed on the Ni plating layer (5d; paragraph 26).
Claim 10
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24; see also Lee paragraph 59-60).
Claim 11

Claim 12
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including alternately stacked first internal electrodes and second internal electrodes (3) with dielectric layers (4) therebetween; and 
first and second external electrodes (5) respectively connected to the first and second internal electrodes (3) and each including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the respective first or second internal electrodes (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), and wherein the first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 12.
Saito does not expressly disclose wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer, as recited in claim 12.
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has center line average roughness of 150 to 500 nm (paragraph 83-84) at an interface with a resin (paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughened first plating layer as taught by Lee and thereby wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding delamination and formation of cracks (Lee paragraph 84) in a multilayer ceramic electronic component 
Claim 13
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 16
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24; see also Lee paragraph 59-60).
Claim 17
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has surface roughness higher at the interface with the conductive resin layer (5c) than at an interface with the electrode layer (5a, as above regarding Lee paragraph 60; FIG. 4-5, paragraph 120-121).
Claim 18
Saito with Lee teaches the multilayer electronic component of claim 12, as shown above.
Saito does not expressly disclose wherein each first plating layer has surface roughness higher at the interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer, as recited in claim 18.
Lee (FIG. 4-5) teaches wherein each first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than a surface roughness at an interface between a body (10) and an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 83-86, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughness of a first plating layer and surface roughness of an interface between a body and electrode layer as taught by 
Claim 19
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), and wherein the first plating layer (5b) comprises one selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25), as recited in claim 19.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer, as recited in claim 19.
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than a surface roughness at an interface between a body (10) and an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 83-86, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughness of a first plating layer and surface roughness of an interface between a body and electrode layer as taught by 
Claim 20
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer (5c; as above regarding Lee paragraph 83-84).
Claim 21
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 22
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has surface roughness higher at the interface with the conductive resin layer (5c) than at an interface with the electrode layer (5a; Lee paragraph 9, 83-86, 91, FIG. 4-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848